         Case 1:19-cr-00090-SPW Document 284 Filed 09/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                          CR-19-90-BLG-SPW

                        Plaintiff,
                                                           ORDER

           vs.



 MEREDITH McCONNELL,

                        Defendant.




     Upon the United States' Motion for Witness to Make a Statement by Video

at Sentencing(Doc. 275), and for good cause appearing,

     IT IS HEREBY ORDERED that the United States' motion to allow Ms.

Sheriann Moore to make a statement by video is GRANTED.

     Judge Watters' Chambers will e-mail Ryan G. Weldon and Bryan T. Dake

with the ZOOM conferencing information on Friday, September 10, 2021.

     The Clerk of Court is directed to notify the parties of the making of this

Order.


      DATED this 9 day of Sef«ember, 2021.

                               ;USAN p. WATTERS
                               UNITED STATES DISTRICT JUDGE
